       Case 2:18-cv-02743-DMC Document 42 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KORDY RICE,                                      No. 2:18-CV-2743-DMC-P
12                       Plaintiff,
13           v.                                        ORDER
14    FIELDER, et al.,
15                       Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Defendants’ unopposed motion, ECF No. 34, to

19   modify the schedule for this litigation. On August 13, 2020, the Court issued an order permitting

20   discovery through August 24, 2020, and requiring dispositive motions be filed on or before

21   November 23, 2020. See ECF No. 29. Defendant now seeks an unspecified extension of time

22   within which to take Plaintiff’s deposition and file a dispositive motion. Good cause appearing

23   therefor, and no opposition to the motion having been filed, Defendant’s motion will be granted.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
       Case 2:18-cv-02743-DMC Document 42 Filed 11/20/20 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Defendant’s unopposed motion, ECF No. 34, for modification of the

 3   schedule is granted;

 4                  2.      Written discovery, except as otherwise may be ordered by the Court, has

 5   closed;

 6                  3.      The parties may take depositions through February 12, 2021;

 7                  4.      All dispositive motions shall be filed within 60 days after the deposition

 8   cut-off date specified above; and

 9                  5.      Defendants’ request for status, ECF No. 40, is denied as unnecessary.

10

11   Dated: November 19, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
